Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on February 4, 2022, have been carefully considered.  Claims 2-5 and 9-11 have been canceled, and new claims 23-27 have been added.
Claims 1, 6-8, and 12-27 are now pending in this application.

Interview Summary
	The Examiner sincerely appreciates the courtesies extended by Applicants’ Representative, Brad Y. Chin, during the February 22, 2022, telephonic interview.

Withdrawn Rejection
	The 35 U.S.C. 102(a)(2) rejection of claims 1-4, 6, 7, 11-13, and 16-20 as being anticipated by Smeltzer et al. (U. S. Patent Publication No. 2020/0115306), stated in the previous Office Action, has been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may 
Authorization for this examiner’s amendment was given in an interview with Brad Y. Chin on February 22, 2022.

The application has been amended as follows: 
a. In line 1 of claim 23, please delete “acid catalyst” and insert therefor –acidic alumina--.
b.  In line 1 of claim 24, please delete “acid catalyst” and insert therefor –acidic alumina--.
	Claims 23 and 24 have been amended to ensure proper antecedent basis.

Allowable Subject Matter
Claims 1, 6-8, and 12-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, while Smeltzer et al. disclose aluminum oxide as an exemplary catalyst (in combination with boron trifluoride), this reference does not teach or suggest the employment of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Magolan et al. (CA 3 081 858), which teaches the preparation of cannabigerol from geraniol, olivetol, alumina and dichloroethane (DCE), see paragraph [00158].  Paragraph [00162] of this reference also discloses synthesis of cannabigerol, but with (1) boron trifluoride etherate on silica in dichloromethane or (2) p-toluenesulfonic acid in chloroform.
Further, paragraph [00163] and Table 2 of this reference depict embodiments where acidic alumina is employed with solvents (DCE aka 1.2-dichloroethae, hexane, acetonitrile aka CH3CN, heptanes, methanol) to prepare cannabigerol.
However, Magolan et al. has a publication date of November 29, 2021, which is after the earliest effective filing date of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 25, 2022